Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Jamie Jones, Appellant                                  Appeal from the County Court of Fannin
                                                        County, Texas (Tr. Ct. No. CV-2022-7773).
No. 06-22-00063-CV           v.                         Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
Larry Jester and Sharon Jester, Appellees               van Cleef participating.



          As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
          We further order that the appellant, Jamie Jones, pay all costs incurred by reason of this
appeal.



                                                        RENDERED OCTOBER 26, 2022
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk